UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund Annual Report December 31, 2013 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. One Year Average Average Annual Total Annualized Annualized Total Net Gross Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Since Funds Dates 12/31/13 Ratio*, ** Ratio** 12/31/13 12/31/13 12/31/13 Incept. LKCM Equity Fund - Institutional Class 1/3/96 0.81% 0.97% 30.74% 18.51% 8.46% 8.64% S&P 500® Index1 32.39% 17.94% 7.41% 8.23% LKCM Small Cap Equity Fund - Institutional Class 7/14/94 N/A 0.95% 35.11% 22.15% 10.24% 11.84% Russell 2000® Index2 38.82% 20.08% 9.07% 9.79% LKCM Small Cap Equity Fund - Adviser Class 6/5/03 N/A 1.20% 34.81% 21.85% 9.96% 11.44% Russell 2000® Index2 38.82% 20.08% 9.07% 10.69% LKCM Small-Mid Cap Equity Fund - Institutional Class 5/2/11 1.01% 1.19% 33.99% N/A N/A 10.21% Russell 2500® Index3 36.80% N/A N/A 13.58% LKCM Balanced Fund 12/30/97 0.80% 1.10% 23.18% 14.09% 7.80% 6.49% S&P 500® Index1 32.39% 17.94% 7.41% 6.03% Barclays U.S. Intermediate Government/Credit Bond Index4 -0.86% 3.96% 4.09% 5.16% LKCM Fixed Income Fund 12/30/97 0.65% 0.71% 0.07% 5.21% 4.34% 4.97% Barclays U.S. Intermediate Government/Credit Bond Index4 -0.86% 3.96% 4.09% 5.16% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund to maintain designated expense ratios through April 30, 2014.This expense limitation excludes interest, taxes, brokerage commissions, costs related to investments in other investment companies, including money market funds, and extraordinary expenses. Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced.Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2012, the Funds’ prior fiscal year end, as reported in the Funds’ current prospectus. Expense ratios reported for other periods in the financial highlights of this report for the Funds’ fiscal year ended December 31, 2013 may differ. 1 The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Russell 2500 Index is an unmanaged index which measures the performance of the 2,500 smallest companies in the Russell 3000 Index. 4 The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment and the index performance therefore does not include expenses. 2013 Review A substantial revaluation of equities occurred in 2013, as future corporate earnings expectations moved modestly higher and economic data broadly improved through the year.Last minute maneuvering to preserve most of the Bush-era tax cuts prevented the economy from tumbling over the “fiscal cliff”, as many feared starting off the year, providing a sound base for early 2013.The economy then successfully met several challenges throughout the year, including the government shutdown that threatened debt ratings, sequestration, and Federal Reserve commentary that it would reduce asset purchases. During the second half of 2013, it became apparent that the global economic recovery was self-sustaining.Domestically, the private sector has largely delivered and appears to have ample capacity to relever as economic growth accelerates.We believe the primary threats to the public sector, including the “fiscal cliff” and potential missed debt payments, have been navigated.Thus far, the European Union has contained sovereign stress, and the Eurozone economy is once again expanding, although very modestly.In 2013, Japan took significant steps to reverse the corrosive effects of deflationary policies and has seen some reversal in stagflation.In sum, it appears 2 economic growth is once again global.We believe that one area of concern is the emerging markets, where credit conditions are tightening further.In our view, the significant, multi-year commodity bull market appears to have built up excesses in select emerging economies. 2014 Outlook Following strong equity market returns in 2012 and 2013, we remain bullish on equities in 2014.We believe that stronger global growth, healthy consumer balance sheets, lower fiscal drag, and accelerating capital investment should support this higher level of corporate earnings growth. A convenient framework for thinking about economic data is to classify data based on its relationship to the performance of the economy.Much of 2012 and 2013 were marked by strong performance in leading economic indicators such as consumer confidence, housing, and the equity market.In fact, all ten of the components of The Conference Board Leading Economic Index® improved in 2013.The framework suggests that 2014 should be marked by gains in coincident economic indicators, including employment, industrial production, capital spending, and corporate earnings growth.We believe a pick-up in lagging indicators, or economic warning flags, such as wage inflation, core inflation, and a higher federal funds interest rate is unlikely to emerge this year. There are always challenges that must be navigated and a partial list of concerns that we are watching includes the potential for a hard economic landing in China, peak corporate profit margins, and rancorous budget/debt ceiling negotiations.The new year also brings an interesting shift in the composition of the Federal Open Market Committee, which will exchange three dovish and one hawkish member for one dovish and three hawkish members. Although the new chairman, Janet Yellen, will set the tone, the new composition of the Federal Open Market Committee may be slightly more vocal than the previous committee.In the Eurozone, fiscal deficits in the periphery remain high, and the public debt/gross domestic product ratio appears yet to peak.Domestically, we believe an increase in interest rates is on the horizon, and some investors highlight this as a potential risk to equity valuations. Our research shows that the specter of higher interest rates need not be a headwind for equities.When interest rates are low historically (i.e., below 6%), we have found there has been a correspondingly positive correlation between higher interest rates and higher price-to-equity ratios.In our view, this relationship is due to low bond yields and interest rates being associated with either weak economic growth and/or low inflation – both making equities relatively less attractive.Therefore, we believe a rise in interest rates resulting from stronger economic growth should not present a significant headwind to current earnings multiples in our view. With regard to fixed income, we remain very cautious in relation to term premium and believe that bond portfolios should remain short in duration.We have previously discussed the notion of a rotation away from fixed income and into equities as interest rates begin to rise.Bond mutual funds shifted from net inflows to net outflows in June of 2013, and monthly flows were negative through December 2013, ending the year with a net outflow of $78.5 billion.Conversely, equity mutual funds saw net inflows of $158.8 billion in 2013.We believe this trend is likely to continue as both institutional and retail investors again discover equities as an asset class and bond returns remain anemic. Equity returns were much higher in 2013 than many investors initially anticipated, as sound corporate earnings, accelerating Gross Domestic Product (GDP) growth, ample liquidity, and the improving job market led to significant earnings multiple expansion.We believe each of these tailwinds should remain in place for 2014, and we remain optimistic about equities.Alternatively, we believe the fixed income market is likely to remain less attractive as interest rates likely end the year higher.We anticipate 2014 will be a year of investment by corporations which have record levels of cash and have underinvested in plant, property, and equipment during this cycle.Gradually improving housing and job creation should continue to support consumer spending. LKCM Equity Fund The LKCM Equity Fund posted strong returns for the year ended December 31, 2013, advancing 30.74% against the 32.39% return for the S&P 500 Index, the Fund’s benchmark.The Fund had meaningful, positive attribution from securities selection in the Consumer Discretionary, Energy and the Financials sectors relative to the benchmark, which was offset by relative underperformance from securities selection in the Information Technology sector.The biggest positive contribution in sector allocation relative to the benchmark came from our decision to overweight the Industrials sector and underweight the Utilities sector.A higher cash balance detracted from the Fund’s relative performance as well as our sector allocations in the Materials and Financials sectors.We believe that the Fund’s concentration on companies that we view as higher quality can continue to add value for the Fund and its shareholders. LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund – Institutional Class posted strong returns for the year ended December 31, 2013, advancing 35.11% against the 38.82% return for the Russell 2000 Index, the Fund’s benchmark.For the year, our sector allocation decisions were additive to the Fund’s relative performance while our stock selection decisions detracted from the Fund’s performance.Our stocks in all sectors contributed positively to the Fund’s results and the relative performance of our Financials sector stocks was a big contributor.Stock selection weakness relative to the benchmark in the Consumer Discretionary, Energy and Industrials sectors detracted from our relative performance. Being underweight the underperforming Financials sector and the lagging Utilities sector benefitted our sector allocation decisions relative to the benchmark.Overall, we are pleased with the Fund’s absolute and relative returns as our focus on companies that meet our stringent investment criteria enabled the Fund to keep up with the benchmark in this strong market. 3 LKCM Small-Mid Cap Equity Fund The LKCM Small-Mid Cap Equity Fund posted strong returns for the year ended December 31, 2013, advancing 33.99% against the 36.80% return for the Russell 2500 Index, the Fund’s benchmark.For the year, our sector allocation decisions were additive to the Fund’s relative performance while our stock selection decisions detracted from the Fund’s performance.Our stocks in all sectors contributed positively to the Fund’s results and the relative performance of our Financials sector stocks was a big contributor.Stock selection weakness relative to the benchmark in the Information Technology, Energy and Materials sectors detracted from our relative performance.Being overweight the outperforming Industrials sector and underweight the lagging Utilities sector benefitted our sector allocation decisions relative to the benchmark.Overall, we are pleased with the Fund’s absolute and relative returns as our focus on companies that meet our stringent investment criteria enabled the Fund to keep up with the benchmark in this strong market. LKCM Balanced Fund The LKCM Balanced Fund advanced 23.18% for the year ended December 31, 2013 against the 32.39% return for the S&P 500 Index and the -0.86% return for the Barclays Intermediate Government/Credit Bond Index.The Fund maintained its long-standing strategy of investing in a blend of equity and fixed income securities during the year.The Fund’s performance was largely driven by equities in 2013, with each equity sector represented in the Fund generating positive returns.Stock selection in the Energy and Consumer Discretionary sectors contributed to the Fund’s relative performance, which was offset by stock selection in the Information Technology sector.Despite the rising interest rate environment during the year, the Fund’s focus on investment grade corporate bonds with short-to-intermediate term maturities helped contribute to positive returns in the fixed income sector.We believe the Fund is well-positioned for the equity and fixed income environment in the upcoming year. LKCM Fixed Income Fund The LKCM Fixed Income Fund returned 0.07% during the year ended December 31, 2013 against the -0.86% return of the Barclays Intermediate Government/Credit Bond Index, the Fund’s benchmark.The year was challenging for fixed income investors as bond prices declined and interest rates rose across the term structure as the yield curve steepened. The Fund’s overweighing in the corporate bond sector, relative to the benchmark, was additive to performance as credit spreads tightened in the second half of the year and corporate bonds outperformed government bonds.Within the corporate bond sector, the Fund’s largest weighting was in Financials sector, which was the sole positive performer of the economic subsectors within the benchmark.In addition, the Fund’s relative exposure to credits in the BBB sector was also additive to performance as this sector was the only investment grade rating category within the benchmark to produce positive returns for the year.During the rising rate environment experienced last year, the Fund’s 3.0 year defensive duration posture, versus 3.8 years for the benchmark, reduced volatility as rates rose and shorter duration issues outperformed their longer duration counterparts. J. Luther King, Jr., CFA, CIC February 11, 2014 4 The information provided herein represents the opinion of J. Luther King, Jr., CFA, CIC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 15-28 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.These risks are discussed in the Fund’s summary and statutory prospectuses. Current and future portfolio holdings are subject to risk. Earnings growth is not a measure of the Fund’s future performance. Conference Board Leading Economic Index is an American economic leading indicator intended to forecast future economic activity. Correlation is a statistical measure of how two securities move in relation to each other. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 5 PERFORMANCE: The following information illustrates the historical performance of LKCM Small Cap Equity Fund as of December 31, 2013 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2013) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Small Cap Equity Fund – Institutional Class 35.11% 22.15% 10.24% 11.84% Russell 2000 Index 38.82% 20.08% 9.07% 9.79% Lipper Small-Cap Core Funds Index 36.13% 20.75% 9.33% 10.78% (1) Annualized. (2) July 14, 1994 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2013) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 6 AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2013) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Small Cap Equity Fund – Adviser Class 34.81% 21.85% 9.96% 11.44% Russell 2000 Index 38.82% 20.08% 9.07% 10.69% Lipper Small-Cap Core Funds Index 36.13% 20.75% 9.33% 11.21% (1) Annualized. (2) June 5, 2003 A HYPOTHETICAL $10,– ADVISER CLASS (for the ten years ended December 31, 2013) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 7 PERFORMANCE: The following information illustrates the historical performance of LKCM Small-Mid Cap Equity Fund as of December 31, 2013 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses.One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2013) Past Since 1 Year Inception(1)(2) LKCM Small-Mid Cap Equity Fund – Institutional Class 33.99% 10.21% Russell 2500 Index 36.80% 13.58% Lipper Small-Cap Core Funds Index 36.13% 12.72% (1) Annualized. (2) May 2, 2011 A HYPOTHETICAL $10,-MID CAP EQUITY FUND – INSTITUTIONAL CLASS (for the period from May 2, 2011 to December 31, 2013) The Russell 2500 Index is an unmanaged index consisting of the 2,500 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 8 PERFORMANCE: The following information illustrates the historical performance of LKCM Equity Fund as of December 31, 2013 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2013) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Equity Fund – Institutional Class 30.74% 18.51% 8.46% 8.64% S&P 500 Index 32.39% 17.94% 7.41% 8.23% Lipper Large-Cap Core Funds Index 31.82% 17.07% 6.71% 7.32% (1) Annualized. (2) January 3, 1996 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2013) The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Lipper Large-Cap Core Funds Index is an index of large cap core mutual funds tracked by Lipper, Inc. 9 PERFORMANCE: The following information illustrates the historical performance of LKCM Balanced Fund as of December 31, 2013 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2013) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Balanced Fund 23.18% 14.09% 7.80% 6.49% Barclays U.S. Intermediate Government/Credit Bond Index -0.86% 3.96% 4.09% 5.16% S&P 500 Index 32.39% 17.94% 7.41% 6.03% Lipper Mixed-Asset Target Allocation Growth Funds Index 20.33% 14.09% 6.76% 6.18% (1) Annualized. (2) December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2013) The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Mixed-Asset Target Allocation Growth Funds Index is an unmanaged index consisting of funds tracked by Lipper, Inc. that, by portfolio practice, maintain a mix of between 60%-80% equity securities, with the remainder invested in bonds, cash and cash equivalents. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 10 PERFORMANCE: The following information illustrates the historical performance of LKCM Fixed Income Fund as of December 31, 2013 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2013) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Fixed Income Fund 0.07% 5.21% 4.34% 4.97% Barclays U.S. Intermediate Government/Credit Bond Index -0.86% 3.96% 4.09% 5.16% Lipper Short Intermediate Investment-Grade Debt Funds Index -0.15% 5.22% 3.68% 4.56% (1) Annualized. (2) December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2013) The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Short Intermediate Investment-Grade Debt Funds Index is an index of short intermediate investment grade mutual funds tracked by Lipper, Inc. 11 LKCM Funds Expense Example — December 31, 2013 As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/13-12/31/13). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Small-Mid Cap Equity, Equity, Balanced and Fixed Income Funds within 30 days of purchase, unless otherwise determined by the Funds in their discretion. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13 – 12/31/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.94%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13 –12/31/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 12 LKCM Small-Mid Cap Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13 – 12/31/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13 –12/31/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13 – 12/31/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13 – 12/31/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 13 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — December 31, 2013 Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund 14 LKCM Small Cap Equity Fund Schedule of Investments December 31, 2013 COMMON STOCKS - 99.8% Shares Value Aerospace & Defense - 2.6% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Auto Components - 0.7% Group 1 Automotive, Inc. Automobiles - 1.3% Thor Industries, Inc. Banks - 10.5% BancorpSouth, Inc. Columbia Banking System, Inc. Community Bank System, Inc. First Horizon National Corporation Hancock Holding Company Hanmi Financial Corporation Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Biotechnology - 1.0% EXACT Sciences Corporation (a) Building Products - 1.0% Armstrong World Industries, Inc. (a) Capital Markets - 1.1% Evercore Partners Inc. - Class A Chemicals - 1.1% PolyOne Corporation Communications Equipment - 5.7% Allot Communications Ltd. (a) (b) Ciena Corporation (a) Infinera Corporation (a) IXIA (a) Loral Space & Communications Inc. (a) NICE Systems Limited - ADR (b) Sonus Networks, Inc. (a) Construction & Engineering - 0.6% Primoris Services Corporation Construction Materials - 0.8% Headwaters Incorporated (a) Consumer Finance - 1.2% First Cash Financial Services, Inc. (a) Containers & Packaging - 1.2% Greif, Inc. - Class A Diversified Consumer Services - 1.7% DeVry Education Group Inc. Hillenbrand, Inc. Diversified Financial Services - 2.2% HFF, Inc. - Class A (a) MarketAxess Holdings Inc. Diversified Telecommunication Services - 0.8% Ruckus Wireless, Inc. (a) Electrical Equipment & Instruments - 2.9% Belden Inc. Franklin Electric Co., Inc. Electronic Equipment & Instruments - 0.5% Coherent, Inc. (a) Energy Equipment & Services - 0.7% Atwood Oceanics, Inc. (a) Food & Drug Retailing - 1.5% Casey’s General Stores, Inc. The Chefs’ Warehouse, Inc. (a) Health Care Equipment & Supplies - 6.8% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 2.1% Acadia Healthcare Company, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 1.9% Bloomin’ Brands, Inc. (a) Orient-Express Hotels Ltd - Class A (a) (b) Household Durables - 1.3% Ethan Allen Interiors Inc. Select Comfort Corporation (a) Industrial Conglomerates - 0.9% Raven Industries, Inc. Insurance - 1.8% AmTrust Financial Services, Inc. Endurance Specialty Holdings Ltd. (b) Internet Software & Services - 2.1% Euronet Worldwide, Inc. (a) LogMeIn, Inc. (a) The accompanying notes are an integral part of these financial statements. 15 LKCM Small Cap Equity Fund Schedule of Investments, Continued December 31, 2013 COMMON STOCKS Shares Value IT Consulting & Services - 2.9% Acxiom Corporation (a) $ Sapient Corporation (a) Leisure Equipment & Products - 2.0% Arctic Cat Inc. Pool Corporation Machinery - 7.5% Actuant Corporation - Class A Barnes Group Inc. Chart Industries, Inc. (a) Harsco Corporation The Manitowoc Company, Inc. The Middleby Corporation (a) TriMas Corporation (a) Marine - 0.9% Diana Shipping Inc. (a) (b) Media - 1.2% Cinemark Holdings, Inc. Metals & Mining - 2.1% Carpenter Technology Corporation Commercial Metals Company Oil & Gas & Consumable Fuels - 4.2% Approach Resources Inc. (a) Athlon Energy Inc. (a) Bill Barrett Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Sanchez Energy Corporation (a) Pharmaceuticals - 1.8% Akorn, Inc. (a) Semiconductor Equipment & Products - 0.9% Rambus Inc. (a) Software - 8.3% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Bottomline Technologies (de) Inc. (a) Interactive Intelligence Group, Inc. (a) IntraLinks Holdings, Inc. (a) Mentor Graphics Corporation Pegasystems Inc. Specialty Retail - 2.4% DSW Inc. - Class A Genesco Inc. (a) Guess?, Inc. Textiles, Apparel & Luxury Goods - 5.0% Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. Skechers U.S.A., Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 0.7% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.9% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc. (a) MRC Global Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $721,720,988) SHORT-TERM INVESTMENT - 0.3% Money Market Fund (c) - 0.3% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $2,671,224) Total Investments - 100.1% (Cost $724,392,212) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 LKCM Small-Mid Cap Equity Fund Schedule of Investments December 31, 2013 COMMON STOCKS - 96.9% Shares Value Aerospace & Defense - 7.0% B/E Aerospace, Inc. (a) $ Hexcel Corporation (a) Teledyne Technologies Incorporated (a) Banks - 8.7% Comerica Incorporated First Horizon National Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Zions Bancorporation Biotechnology - 1.4% Covance Inc. (a) Building Products - 1.6% Armstrong World Industries, Inc. (a) Capital Markets - 4.1% Affiliated Managers Group, Inc. (a) E*Trade Financial Corporation (a) Chemicals - 3.1% FMC Corporation PolyOne Corporation Communications Equipment - 3.9% Ciena Corporation (a) Finisar Corporation (a) Consumer Finance - 1.9% First Cash Financial Services, Inc. (a) Distributors - 2.3% LKQ Corporation (a) Electrical Equipment & Instruments - 4.3% Acuity Brands, Inc. Belden Inc. Electronic Equipment & Instruments - 2.1% Trimble Navigation Limited (a) Energy Equipment & Services - 2.6% Atwood Oceanics, Inc. (a) Dril-Quip, Inc. (a) Food & Drug Retailing - 3.2% Casey’s General Stores, Inc. United Natural Foods, Inc. (a) Health Care Equipment & Supplies - 3.8% Cyberonics, Inc. (a) MWI Veterinary Supply, Inc. (a) Health Care Providers & Services - 2.6% Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 1.7% Bloomin’ Brands, Inc. (a) Household Durables - 1.5% D.R. Horton, Inc. Insurance - 2.6% AmTrust Financial Services, Inc. Genworth Financial, Inc. - Class A (a) IT Consulting & Services - 3.4% Acxiom Corporation (a) Sapient Corporation (a) Leisure Equipment & Products - 4.2% Polaris Industries Inc. Pool Corporation Machinery - 3.2% Chart Industries, Inc. (a) The Middleby Corporation (a) Marine - 2.0% Kirby Corporation (a) Media - 1.6% Cinemark Holdings, Inc. Metals & Mining - 1.5% Allegheny Technologies Incorporated Oil & Gas & Consumable Fuels - 2.1% Athlon Energy Inc. (a) Oasis Petroleum Inc. (a) Pharmaceuticals - 2.8% Akorn, Inc. (a) Software - 6.5% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Nuance Communications, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 LKCM Small-Mid Cap Equity Fund Schedule of Investments, Continued December 31, 2013 COMMON STOCKS Shares Value Specialty Retail - 2.7% Guess?, Inc. $ Tractor Supply Company Textiles, Apparel & Luxury Goods - 4.3% Fifth & Pacific Companies, Inc. (a) Wolverine World Wide, Inc. Trading Companies & Distributors - 4.2% Beacon Roofing Supply, Inc. (a) MRC Global Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $246,277,796) SHORT-TERM INVESTMENTS - 3.1% Money Market Funds (b) - 3.1% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $11,376,376) Total Investments - 100.0% (Cost $257,654,172) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 LKCM Equity Fund Schedule of Investments December 31, 2013 COMMON STOCKS - 91.3% Shares Value Aerospace & Defense - 2.6% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 1.6% Gentex Corporation Banks - 8.0% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. SunTrust Banks, Inc. Wells Fargo & Company Beverages - 2.2% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.6% Amgen Inc. Celgene Corporation (a) Chemicals - 5.2% E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.9% Waste Connections, Inc. Communication Equipment - 0.8% QUALCOMM Incorporated Computers & Peripherals - 4.7% Apple Inc. EMC Corporation International Business Machines Corporation NetApp, Inc. Construction Materials - 1.2% Martin Marietta Materials, Inc. Containers & Packaging - 1.0% Ball Corporation Diversified Financial Services - 0.5% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.1% Verizon Communications Inc. Electrical Equipment & Instruments - 2.8% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.2% National Instruments Corporation Trimble Navigation Limited (a) Food & Drug Retailing - 0.9% Walgreen Co. Health Care Equipment & Supplies - 4.3% Covidien PLC (b) PerkinElmer, Inc. Thermo Fisher Scientific Inc. Household Durables - 2.4% Jarden Corporation (a) Whirlpool Corporation Household Products - 2.9% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.7% Raven Industries, Inc. Insurance - 1.7% Prudential Financial, Inc. Internet Catalog & Retail - 1.2% Amazon.com, Inc. (a) Internet Software & Services - 4.1% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 7.0% Danaher Corporation Dover Corporation Generac Holdings Inc. Pall Corporation Valmont Industries, Inc. Marine - 1.4% Kirby Corporation (a) The accompanying notes are an integral part of these financial statements. 19 LKCM Equity Fund Schedule of Investments, Continued December 31, 2013 COMMON STOCKS Shares Value Media - 3.0% Liberty Media Corporation - Class A (a) $ Time Warner Cable Inc. Time Warner Inc. Oil & Gas & Consumable Fuels - 9.4% Cabot Oil & Gas Corporation Chevron Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation Pharmaceuticals - 5.1% Abbott Laboratories AbbVie Inc. Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Road & Rail - 2.6% Kansas City Southern Union Pacific Corporation Semiconductor Equipment & Products - 0.9% Broadcom Corporation - Class A Software - 1.9% Adobe Systems Incorporated (a) Microsoft Corporation Specialty Retail - 3.5% The Home Depot, Inc. PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.9% VF Corporation TOTAL COMMON STOCKS (Cost $196,276,413) SHORT-TERM INVESTMENTS - 8.7% Money Market Funds (c) - 8.7% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Federated Treasury Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $28,233,585) Total Investments - 100.0% (Cost $224,509,998) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 LKCM Balanced Fund Schedule of Investments December 31, 2013 COMMON STOCKS - 69.2% Shares Value Aerospace & Defense - 2.2% General Dynamics Corporation $ Honeywell International Inc. Rockwell Collins, Inc. Air Freight & Logistics - 0.8% United Parcel Service, Inc. - Class B Banks - 5.6% Comerica Incorporated Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 1.8% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.4% Celgene Corporation (a) Chemicals - 4.2% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.8% Waste Management, Inc. Computers & Peripherals - 3.5% Apple Inc. EMC Corporation International Business Machines Corporation NetApp, Inc. Construction Materials - 0.8% Martin Marietta Materials, Inc. Containers & Packaging - 0.8% Ball Corporation Diversified Financial Services - 1.2% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.7% AT&T Inc. Electrical Equipment & Instruments - 0.7% Emerson Electric Co. Electronic Equipment & Instruments - 1.3% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.9% Schlumberger Limited (b) Food & Drug Retailing - 2.8% CVS Caremark Corporation Walgreen Co. Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 1.9% Covidien PLC (b) Thermo Fisher Scientific Inc. Health Care Providers & Services - 1.6% Catamaran Corporation (a) (b) Express Scripts Holding Co (a) Hotels, Restaurants & Leisure - 0.6% Yum! Brands, Inc. Household Products - 2.3% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.8% General Electric Company Insurance - 0.7% Prudential Financial, Inc. Internet Catalog & Retail - 1.5% Amazon.com, Inc. (a) Internet Software & Services - 2.0% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) IT Consulting & Services - 1.6% Accenture PLC - Class A (b) Automatic Data Processing, Inc. Machinery - 2.0% Danaher Corporation Pall Corporation Media - 4.7% CBS Corporation - Class B DIRECTV (a) Liberty Media Corporation - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 21 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2013 COMMON STOCKS Shares Value Metals & Mining - 0.5% Commercial Metals Company $ Oil & Gas & Consumable Fuels - 7.6% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 3.8% Abbott Laboratories AbbVie Inc. Merck & Co., Inc. Pfizer Inc. Real Estate Investment Trust - 0.8% American Tower Corporation Road & Rail - 0.7% Union Pacific Corporation Software - 1.5% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 1.9% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% VF Corporation Thrifts & Mortgage Finance - 0.7% Capitol Federal Financial Inc. Trading Companies & Distributors - 0.6% MRC Global Inc. (a) Wireless Telecommunication Services - 0.8% Vodafone Group PLC - ADR (b) TOTAL COMMON STOCKS (Cost $14,003,382) Principal CORPORATE BONDS - 27.9% Amount Banks - 2.5% Bank of America Corporation 1.350%, 11/21/2016 $ BB&T Corporation 2.150%, 03/22/2017 Callable 02/22/2017 SunTrust Banks, Inc. 3.500%, 01/20/2017 Callable 12/20/2016 Wells Fargo & Company 2.625%, 12/15/2016 Beverages - 0.6% Anheuser-Busch InBev Worldwide Inc. 1.375%, 07/15/2017 The Coca-Cola Company 5.350%, 11/15/2017 Biotechnology - 1.9% Amgen Inc. 2.125%, 05/15/2017 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Capital Markets - 0.6% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.500%, 11/15/2014 Chemicals - 3.1% Air Products and Chemicals, Inc.: 2.000%, 08/02/2016 1.200%, 10/15/2017 Airgas, Inc. 3.250%, 10/01/2015 Callable 09/01/2015 E. I. du Pont de Nemours and Company 3.250%, 01/15/2015 Eastman Chemical Company: 3.000%, 12/15/2015 2.400%, 06/01/2017 ECOLAB INC. 1.450%, 12/08/2017 Praxair, Inc. 3.250%, 09/15/2015 Commercial Services & Supplies - 0.6% Waste Management, Inc. 2.600%, 09/01/2016 The accompanying notes are an integral part of these financial statements. 22 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2013 Principal CORPORATE BONDS Amount Value Computers & Peripherals - 0.8% Hewlett-Packard Company: 2.650%, 06/01/2016 $ $ 3.000%, 09/15/2016 Consumer Finance - 0.7% American Express Credit Corporation 2.750%, 09/15/2015 Consumer Services - 0.6% The Western Union Company 2.875%, 12/10/2017 Diversified Financial Services - 0.7% JPMorgan Chase & Co. 2.000%, 08/15/2017 Diversified Telecommunication Services - 1.3% AT&T Inc. 2.400%, 08/15/2016 Verizon Communications Inc.: 3.000%, 04/01/2016 2.000%, 11/01/2016 Electrical Equipment & Instruments - 0.4% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 0.6% National Oilwell Varco, Inc. 1.350%, 12/01/2017 Food & Drug Retailing - 1.0% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Co. 1.000%, 03/13/2015 Health Care Equipment & Supplies - 1.5% Covidien International Finance S.A. (b) 2.800%, 06/15/2015 DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific Inc. 3.200%, 05/01/2015 Health Care Providers & Services - 1.3% Express Scripts Holding Co 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Insurance - 0.9% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Internet Catalog & Retail - 0.6% Amazon.com, Inc. 1.200%, 11/29/2017 Internet Software & Services - 0.6% eBay Inc. 1.625%, 10/15/2015 Media - 1.1% DIRECTV Holdings LLC: 3.550%, 03/15/2015 2.400%, 03/15/2017 Time Warner Inc. 3.150%, 07/15/2015 Oil & Gas & Consumable Fuels - 2.1% Apache Corporation 5.625%, 01/15/2017 Devon Energy Corporation 1.875%, 05/15/2017 Callable 04/15/2017 Enterprise Products Operating LLC 1.250%, 08/13/2015 Noble Drilling Corporation (b) 3.050%, 03/01/2016 Occidental Petroleum Corporation 1.750%, 02/15/2017 Pharmaceuticals - 1.3% AbbVie Inc. 1.200%, 11/06/2015 Teva Pharmaceutical Industries Ltd.: (b) 3.000%, 06/15/2015 2.400%, 11/10/2016 Semiconductor Equipment & Products - 1.4% Applied Materials, Inc. 2.650%, 06/15/2016 Intel Corporation 1.350%, 12/15/2017 National Semiconductor Corporation 3.950%, 04/15/2015 The accompanying notes are an integral part of these financial statements. 23 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2013 Principal CORPORATE BONDS Amount Value Software - 1.7% Adobe Systems Incorporated 3.250%, 02/01/2015 $ $ Oracle Corporation 1.200%, 10/15/2017 Symantec Corporation 2.750%, 09/15/2015 TOTAL CORPORATE BONDS (Cost $9,771,110) SHORT-TERM INVESTMENT - 2.4% Shares Money Market Fund (c) - 2.4% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $848,617) Total Investments - 99.5% (Cost $24,623,109) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 24 LKCM Fixed Income Fund Schedule of Investments December 31, 2013 Principal CORPORATE BONDS - 92.1% Amount Value Aerospace & Defense - 0.7% Lockheed Martin Corporation 7.650%, 05/01/2016 $ $ Banks - 9.6% Bank of America Corporation: 5.375%, 06/15/2014 1.316%, 03/22/2018 (a) BB&T Corporation 3.200%, 03/15/2016 Callable 02/16/2016 Branch Banking & Trust Company: 0.862%, 09/13/2016 (a) 0.793%, 05/23/2017 (a) Comerica Incorporated 3.000%, 09/16/2015 SunTrust Banks, Inc. 3.500%, 01/20/2017 Callable 12/20/2016 Wells Fargo & Company: 2.625%, 12/15/2016 0.869%, 04/23/2018 (a) Beverages - 0.9% The Coca-Cola Company 5.350%, 11/15/2017 PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 6.7% Amgen Inc.: 2.500%, 11/15/2016 2.125%, 05/15/2017 Celgene Corporation: 2.450%, 10/15/2015 1.900%, 08/15/2017 Gilead Sciences, Inc. 2.400%, 12/01/2014 Building Products - 0.7% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 0.9% The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley 4.500%, 08/30/2015 (b) Chemicals - 7.5% Airgas, Inc.: 3.250%, 10/01/2015 Callable 09/01/2015 2.950%, 06/15/2016 Callable 05/15/2016 Cytec Industries Inc. 6.000%, 10/01/2015 Eastman Chemical Company: 3.000%, 12/15/2015 2.400%, 06/01/2017 ECOLAB INC.: 2.375%, 12/08/2014 3.000%, 12/08/2016 The Lubrizol Corporation 5.500%, 10/01/2014 Praxair, Inc. 3.250%, 09/15/2015 Commercial Services & Supplies - 2.0% Republic Services, Inc. 5.500%, 09/15/2019 Waste Management, Inc. 2.600%, 09/01/2016 Communications Equipment - 1.3% Cisco Systems, Inc.: 5.500%, 02/22/2016 4.950%, 02/15/2019 Harris Corporation 6.375%, 06/15/2019 Computers & Peripherals - 2.6% Hewlett-Packard Company: 2.200%, 12/01/2015 4.650%, 12/09/2021 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 4.1% American Express Company 0.828%, 05/22/2018 (a) American Express Credit Corporation: 2.750%, 09/15/2015 2.800%, 09/19/2016 The accompanying notes are an integral part of these financial statements. 25 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2013 Principal CORPORATE BONDS Amount Value Consumer Services - 2.4% The Western Union Company: 5.930%, 10/01/2016 $ $ 2.875%, 12/10/2017 3.650%, 08/22/2018 Containers & Packaging - 2.4% Ball Corporation 5.750%, 05/15/2021 Callable 11/15/2015 Diversified Financial Services - 3.7% JPMorgan Chase & Co.: 3.450%, 03/01/2016 2.000%, 08/15/2017 1.138%, 01/25/2018 (a) Diversified Telecommunication Services - 6.4% CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 Verizon Communications Inc.: 5.550%, 02/15/2016 1.773%, 09/15/2016 (a) 5.500%, 02/15/2018 1.993%, 09/14/2018 (a) Electric Utilities - 0.5% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 1.5% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 1.7% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd. (c) 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 4.3% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 4.125%, 05/15/2021 Callable 02/15/2021 Walgreen Co. 1.800%, 09/15/2017 Food Products - 0.3% Kraft Foods Group, Inc. 2.250%, 06/05/2017 Health Care Equipment & Supplies - 0.7% DENTSPLY International Inc. 2.750%, 08/15/2016 Health Care Providers & Services - 3.8% Express Scripts Holding Co: 3.125%, 05/15/2016 2.650%, 02/15/2017 McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.5% McDonald’s Corporation 5.350%, 03/01/2018 Household Durables - 0.7% Jarden Corporation 7.500%, 01/15/2020 Callable 01/15/2015 Household Products - 0.5% The Procter & Gamble Company 8.000%, 09/01/2024 Putable 09/01/2014 Insurance - 2.2% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc.: 3.875%, 01/14/2015 3.000%, 05/12/2016 Internet Catalog & Retail - 1.0% Amazon.com, Inc. 1.200%, 11/29/2017 Media - 2.8% DIRECTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.2% Alcoa Inc. 5.550%, 02/01/2017 The accompanying notes are an integral part of these financial statements. 26 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2013 Principal CORPORATE BONDS Amount Value Multiline Retail - 2.2% Family Dollar Stores, Inc. 5.000%, 02/01/2021 $ $ Kohl’s Corporation 6.250%, 12/15/2017 Oil & Gas & Consumable Fuels - 9.6% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Devon Energy Corporation 2.400%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC 3.200%, 02/01/2016 EOG Resources, Inc. 2.950%, 06/01/2015 Noble Energy, Inc. 5.250%, 04/15/2014 Noble Holding International Ltd. (c) 3.450%, 08/01/2015 Range Resources Corporation: 8.000%, 05/15/2019 Callable 05/15/2014 5.000%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 1.3% Teva Pharmaceutical Industries Ltd. (c) 3.000%, 06/15/2015 Real Estate Investment Trust - 0.4% American Tower Corporation 5.050%, 09/01/2020 Road & Rail - 0.1% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Semiconductor Equipment & Products - 2.6% Analog Devices, Inc. 3.000%, 04/15/2016 Applied Materials, Inc. 2.650%, 06/15/2016 National Semiconductor Corporation 3.950%, 04/15/2015 Software - 2.6% Adobe Systems Incorporated 3.250%, 02/01/2015 Symantec Corporation: 2.750%, 09/15/2015 2.750%, 06/15/2017 Callable 05/15/2017 Specialty Retail - 0.7% Lowe’s Companies, Inc. 5.000%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 TOTAL CORPORATE BONDS (Cost $197,981,898) PREFERRED STOCK - 0.8% Shares Capital Markets - 0.8% Merrill Lynch Preferred Capital Trust III Callable 02/10/2014 TOTAL PREFERRED STOCK (Cost $1,820,339) Principal U.S. GOVERNMENT ISSUES - 0.7% Amount U.S. Treasury Notes - 0.7% 4.250%, 11/15/2014 $ 4.250%, 08/15/2015 4.500%, 02/15/2016 TOTAL U.S. GOVERNMENT ISSUES (Cost $1,493,804) U.S. GOVERNMENT SPONSORED ENTITIES - 4.4% Fannie Mae - 1.6% 5.000%, 03/15/2016 1.750%, 02/21/2019 Callable 02/21/2014 Federal Home Loan Bank - 1.4% 4.875%, 05/17/2017 1.000%, 04/25/2028 Callable 04/25/2014 Freddie Mac - 1.4% 0.500%, 09/20/2017 Callable 06/20/2014 5.125%, 11/17/2017 TOTAL U.S. GOVERNMENT SPONSORED ENTITIES (Cost $9,522,049) The accompanying notes are an integral part of these financial statements. 27 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2013 SHORT-TERM INVESTMENT - 1.2% Shares Value Money Market Fund (d) - 1.2% Federated Government Obligations Fund - Institutional Shares, 0.01% $ TOTAL SHORT-TERM INVESTMENT (Cost $2,671,879) Total Investments - 99.2% (Cost $213,489,969) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) Floating rate. (b) Variable rate. (c) Security issued by non-U.S. incorporated company. (d) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 28 Statement of Assets and Liabilities December 31, 2013 LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Assets: Investments, at value* $ Dividends and interest receivable Receivable for fund shares sold Cash — Other assets Total assets Liabilities: Payable for investment advisory fees Payable for fund shares redeemed Payable for administrative fees Payable for accounting and transfer agent fees and expenses Payable for distribution expense (Note B) — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net realized gain (loss) on securities ) Net unrealized appreciation on investments Net assets $ INSTITUTIONAL CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ * Cost of Investments $ ** Currently, Adviser Class shares are authorized only for the Small Cap Equity, Small-Mid Cap Equity and Equity Funds, and are offered only by the Small Cap Equity Fund. The accompanying notes are an integral part of these financial statements. 29 Statement of Operations For the Year Ended December 31, 2013 LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Investment Income: Dividends* $ Interest Total income Expenses: Investment advisory fees Distribution expense – Adviser Class (Note B) — Administrative fees Accounting and transfer agent fees and expenses Professional fees Trustees’ fees Custody fees and expenses Federal and state registration Reports to shareholders Other Total expenses Less, expense waiver and/or reimbursement (Note B) — ) Net expenses Net investment income (loss) ) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net Increase in Net Assets Resulting from Operations $ * Net of foreign taxes withheld $ $
